SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 August 15, 2013 Date of Report (Date of earliest event reported) Hotel Outsource Management International, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-4167393 (State or Other Jurisdiction of Commission File (I.R.S. Employer Incorporation or Organization) Number Identification No.) 80 Wall Street, Suite 815, New York, New York (Address of Principal Executive Offices) (Zip Code) 212-344-1600 Registrant’s telephone number, including area code (Former Name or former Address, if Changed Since Last Report) Item 1.02 – Termination of a Material Definitive Agreement As previously reported, on September 1, 2012, HOMI Industries Ltd., a wholly owned subsidiary of Hotel Outsource Management International, Inc., (“HOMI”) entered into a loan agreement with Bahry Business & Finance (1994) Ltd., an Israeli corporation (“Bahry Business & Finance”), whose principal is Avraham Bahry, a director of HOMI, whereby Bahry Business & Finance loaned $200,901 to HOMI Industries Ltd, to be repaid based on a computation of the revenues to be generated by a HOMI subsidiary from a minibar system operated by the HOMI subsidiary in the Hilton Olympia Hotel in London. A lien on this minibar system was created in favor of Bahry Business & Finance. On August 15, 2013, Bahry Business & Finance entered into a cancellation memo with HOMI Industries Ltd. pursuant to which the lien on the computerized minibar system in the Hilton Olympia Hotel in London was terminated, and Bahry Business & Finance notified HOMI Industries Ltd. that it had assigned all of its rights under the September 1, 2012 loan to Alon Mordoch (90%) and Ilan Bahry (10%). HOMI Industries Ltd. has created a new lien in favor of Alon Mordoch and Ilan Bahry on the computerized minibar system in the Hilton Olympia Hotel in London. Item 9.01 – Financial Statements and Exhibits (d) Exhibits Exhibit No. Cancellation Memo by and between HOMI Industries, Ltd. and Bahry Business & Finance (1994) Ltd. dated August 15, 2013. Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereto duly authorized. September 2, 2013 Hotel Outsource Management International, Inc. /s/ Jacob Ronnel Name: Jacob Ronnel Title: Chief Executive Officer
